DIXON, Justice.
Edward George was tried by a jury and convicted of the crime of aggravated battery. R.S. 14:34. He was sentenced to imprisonment for one year.
Defendant has perfected no bills of exceptions, but argues in his brief that a written statement made by him was erroneously admitted as evidence at his trial.
Louisiana Code of Criminal Procedure, article 920, provides:
“The following matters and no others shall be considered on appeal:
“(1) Formal bills of exceptions that have been submitted to and signed by the trial court in accordance with Article 845, whether or not the bills of exceptions were made a ground for a motion for a new trial; and
“(2) Any error that is discoverable by a mere inspection of the pleadings and *182proceedings and without inspection of the evidence.”
An inspection of the pleadings and proceedings has revealed no reversible error.
Defendant’s conviction and sentence are affirmed.